Name: Council Decision 2013/366/CFSP of 9Ã July 2013 amending and extending the mandate of the European Union Special Representative in Kosovo
 Type: Decision
 Subject Matter: international security;  EU institutions and European civil service;  Europe;  international affairs
 Date Published: 2013-07-10

 10.7.2013 EN Official Journal of the European Union L 189/9 COUNCIL DECISION 2013/366/CFSP of 9 July 2013 amending and extending the mandate of the European Union Special Representative in Kosovo (1) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 January 2012, the Council adopted Decision 2012/39/CFSP (2) appointing Mr Samuel Ã ½BOGAR as the European Union Special Representative (EUSR) in Kosovo. The mandate of the EUSR is to expire on 30 June 2013. (2) The mandate of the EUSR should be amended and extended for a further period of 12 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Samuel Ã ½BOGAR as the EUSR in Kosovo is hereby amended and extended until 30 June 2014. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the Union in Kosovo. These include playing a leading role in promoting a stable, viable, peaceful, democratic and multi-ethnic Kosovo; strengthening stability in the region and contributing to regional cooperation and good neighbourly relations in the Western Balkans; promoting a Kosovo that is committed to the rule of law and to the protection of minorities and of cultural and religious heritage; supporting Kosovos progress towards the Union in accordance with the European perspective of the region and in line with the relevant Council Conclusions. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) offer the Unions advice and support in the political process; (b) promote overall Union political coordination in Kosovo; (c) strengthen the presence of the Union in Kosovo and ensure its coherence and effectiveness; (d) provide local political guidance to the Head of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including on the political aspects of issues relating to executive responsibilities; (e) ensure consistency and coherence of Union action in Kosovo; (f) support Kosovos progress towards the Union, in accordance with the European perspective of the region, through targeted public communication and Union outreach activities designed to ensure a broader understanding and support from the Kosovo public on issues related to the Union; (g) monitor, assist and facilitate progress on political, economic and European priorities, in line with respective institutional competencies and responsibilities; (h) contribute to the development and consolidation of respect for human rights and fundamental freedoms in Kosovo, in cooperation with the EUSR for Human Rights, including with regard to women and children, in accordance with the Unions human rights policy and the Union Guidelines on Human Rights; (i) assist in the implementation of the Belgrade-Pristina dialogue facilitated by the Union. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS). Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2013 to 30 June 2014 shall be EUR 1 870 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. Nationals of the countries of the Western Balkans region shall be allowed to tender for contracts. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. A dedicated staff shall be assigned to assist the EUSR to implement his mandate and to contribute to the coherence, visibility and effectiveness of Union action in Kosovo overall. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party or parties, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information 1. The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (3). 2. The HR shall be authorised to release to NATO/KFOR EU classified information and documents up to the level CONFIDENTIEL UE/EU CONFIDENTIAL generated for the purposes of the action, in accordance with the security rules for protecting EU classified information. 3. The HR shall be authorised to release to the United Nations (UN) and the Organisation for Security and Cooperation in Europe (OSCE), in accordance with the operational needs of the EUSR, EU classified information and documents up to the level RESTREINT UE/EU RESTRICTED which are generated for the purposes of the Union action in Kosovo, in accordance with the security rules for protecting EU classified information. Local arrangements shall be drawn up for this purpose. 4. The HR shall be authorised to release to third parties associated with this Decision EU non-classified documents related to the deliberations of the Council with regard to the action covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (4). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as the management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report, as necessary, to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR shall provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region, as appropriate. The EUSR shall provide regular briefings to Member States missions and Union delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations in the region and Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall provide local political guidance to the Head of the EULEX KOSOVO, including on the political aspects of issues relating to executive responsibilities. The EUSR and the Civilian Operation Commander shall consult each other as required. 3. The EUSR shall also liaise with relevant local bodies and other international and regional actors in the field. 4. The EUSR, with other Union actors present in the field, shall ensure the dissemination and sharing of information among Union actors in theatre with a view to achieving a high degree of common situation awareness and assessment. Article 13 Assistance in relation to claims The EUSR and his staff shall assist in providing elements to respond to any claims and obligations arising from the mandates of the previous EUSRs in Kosovo, and shall provide administrative assistance and access to relevant files for such purposes. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of December 2013 and a comprehensive mandate implementation report at the end of the mandate of the EUSR. Article 15 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (2) OJ L 23, 26.1.2012, p. 5. (3) OJ L 141, 27.5.2011, p. 17. (4) Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).